

	

		III

		109th CONGRESS

		1st Session

		S. RES. 157

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Coburn (for himself

			 and Mr. Inhofe) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Congratulating Carrie Underwood for winning

		  the American Idol television program and thanking her for being

		  a positive role model.

	

	

		Whereas Carrie Underwood was born in Muskogee, Oklahoma,

			 on March 10, 1983, but Checotah, Oklahoma, lays complete claim to her as a

			 native;

		Whereas Carrie’s parents are Stephen and Carole Underwood

			 of the Onapa area of Oklahoma;

		Whereas Carrie has two older sisters, Shanna Underwood

			 Means, who teaches in Liberty Mounds, Oklahoma, and Stephanie Underwood

			 Shelton, who teaches in Arkhoma, Oklahoma;

		Whereas Carrie has delighted the residents of Checotah

			 with her singing since her elementary school days;

		Whereas during high school, Carrie sang in the Checotah

			 High School’s award winning chorus and excited audiences every year at the

			 Robbin Emerson Memorial Talent Show, which raises money for

			 scholarships;

		Whereas Carrie was often kind enough to sing the National

			 Anthem at high school basketball games;

		Whereas Carrie excelled academically in high school and

			 was the salutatorian of her 2001 Checotah High School graduating class;

		Whereas Carrie began attending Northeastern State

			 University after high school, where she is a senior majoring in mass

			 communications with an emphasis in journalism;

		Whereas Carrie performed for 2 years in Northeastern’s

			 Downtown Country Show in Tahlequah, Oklahoma;

		Whereas Carrie auditioned in August 2004, in St. Louis,

			 Missouri, for the American Idol television show;

		Whereas Carrie was named to the top 24 on American

			 Idol in mid-February 2005, and has been in Hollywood, California,

			 performing weekly since;

		Whereas although people in Checotah and Oklahoma are

			 extremely proud of Carrie’s phenomenal talent, they are even more proud of the

			 kind of young person she has always been; and

		Whereas Carrie Underwood is intelligent, kind, and

			 considerate—undoubtedly one of the finest young women anyone will ever meet:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)takes great pride

			 in congratulating Carrie Underwood of Checotah, Oklahoma, for winning the

			 television program American Idol; and

			(2)thanks Carrie

			 Underwood for being a positive public role model and representing Oklahoma so

			 superbly before an audience of millions of television viewers in this Nation

			 and around the world.

			

